Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 7, 9, 11, 12, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prahiad (US 2009/0182963).

In regards to claims 1, 7, and 14, taking claim 7 as exemplary Prahiad teaches
a memory storing one or more processor-executable routines; and a processor communicatively coupled to the memory, the processor configured to: (¶46 teaches the components can reside on (i.e. in a memory) and executed (i.e. by a processor) by a single computer.)
receive a recovery point (RP) as defined by a user; (¶58-59 teaches an available snapshot (recovery point) can be selected by a user from a user interface.)
access a stateN of the data from a primary data source at a point N; access a log of modified meta-data and data blocks (MMDB), from the primary data source or the data back-up server, corresponding to a data back- up point previous to the point N; and iteratively perform selective restore of the data, based on the stateN and the MMDB, from the data back-up server to a restore destination, until the data is restored to a stateRP, corresponding to the recovery point (RP). (¶58-61 and fig. 5 teaches that in initial snapshot (i.e. a data backup point previous to point N) is accessed and then progresses forward in time through each subsequent snapshot for the same volume (selected data) in a serial loop (i.e. iteratively ) and the data is restored to the selected point. please note that each snapshot is a log of modified meta-data and data blocks as they contain the changed data and information pertaining to the changed data (metadata).

In regards to claims 3, 9, and 16, Prahiad further teaches
wherein the restore destination is at the same location as the primary data source, or at a different location from the primary data source. (¶46 teaches the components described may all reside and be executed on a single computer (i.e. the restore destination is at the location as the primary data source) or that copying/archiving can be achieved via remote storage devices (i.e. different storage locations)

In regards to claims 5, 11, and 17 Prahiad further teaches
wherein the stateN corresponds to a state closest to the stateRP and is different from a current state of the data on the primary data source to which the data needs to be restored, and the processor is configured to sequentially restore the data to the stateRP, based on a snapshotN corresponding to the stateN and the MMDBs corresponding to different back-up points between the recovery point and the point N. (¶58-61 and fig. 5 teaches that in initial snapshot (i.e. a data backup point previous to point N) is accessed and then progresses forward in time through each subsequent snapshot for the same volume (selected data) in a serial loop (i.e. iteratively ) and the data is restored to the selected point. please note that each snapshot is a log of modified meta-data and data blocks as they contain the changed data and information pertaining to the changed data (metadata).


In regards to claims 6, 12, and 19, Prahiad further teaches
wherein the processor is configured to first attempt to access the MMDB from the primary data source, and if the MMDB is not available on the primary data source, the processor is further configured to access the MMDB from the data back-up server.  (¶42-43 teaches that index data (MMDB) can be cached (i.e. accessed from the primary data source) or can be received from the storage devices in which it is stored (i.e. can be retrieved from backup locations when not on the primary data source)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahiad (US 2009/0182963) in view of Virk (US 2010/0257403).

In regards to claims 4, 10, 13, 18, and 20 Prahiad further teaches in ¶59 teaches that restoration is achieved by starting from an original snapshot (i.e. not using the current state) and then updating with subsequent snapshots (i.e. working forwards in time) to get to the desired restore point.  Prahiad, However, may not teach that the restoration begin at the current state of the system and work backwards to reach the desired restore point.
Virk in ¶31 teaches that instead of working forwards to restore a state of a system to a desired state, that one can use a “reverse difference algorithm” to start at a current state and roll back versions of desired files/blocks between the current and desired version.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Virk into the system of Prahiad in order to take advantage of a “reverse difference algorithm”.  The motivation for making such modification is that this would allow one to begin a restoration from a current system state instead of a full previous snapshot state, saving considerable time and resources when the desired revisions/snapshots have fewer intervening iterations from the current state as compared to an original or last full snapshot state. 
As such, the combination of Prahiad and Virk makes obvious the claimed subject matter.

Claim(s) 4, 10, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahiad (US 2009/0182963) in view of Gunda (US 8,442,949)

In regards to claims 2, 8, and 15, Prahiad further teaches
copy top directory metadata corresponding to the statexp to the restore destination, receive a request from the user, based on a search on the copied top directory metadata in the restore destination, corresponding to a particular data block; (¶58-61 teaches that the storage manager scans the replication volume table to identify available snapshots (i.e. copies top directory metadata) and allows the user to select files and folders (i.e. data corresponding to a particular datablock)
Prahiad may not explicitly teach that the restoration of the selected data is prioritized.
	Gunda teaches in C2:4-18 that the restoration of archived data objects can be prioritized based on the association of a user (i.e. a user selected it).
	As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Gunda into the system of Prahiad such that restorations could be prioritized based upon the request of a user, with the motivation being that this improves the responsiveness of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agarwal (US 2020/0356442) discloses the traversing of tree structures of log files in order to restore data changes.
Berkowitz (US 2005/0160118) discloses systems and methods for backing up and restoring data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137